Citation Nr: 0419577	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  01-07 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to reentrance after discontinuance of vocational 
rehabilitation benefits under the provisions of Chapter 31, 
Title 38, Unites States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from August 1976 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 action by the RO that 
denied a claim of entitlement to reentrance after 
discontinuance of vocational rehabilitation benefits under 
the provisions of Chapter 31, Title 38, Unites States Code.  
The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in January 2002.  

Previously, this case was before the Board in June 2003 when 
it was remanded for additional development.

In a written statement of October 1999, the veteran raised 
the issue of entitlement to an earlier effective date for 
service-connected cluster headaches.  The RO has yet to 
adjudicate the earlier effective date claim and it is 
referred to the RO for appropriate action.


REMAND

The veteran seeks to reenter vocational rehabilitation 
training by VA.  His Chapter 31 program benefits were 
discontinued in March 1998 for poor academic progress, 
including the inability to maintain a 2.0 grade point 
average.

When the case was last before the Board in June 2003, the 
Board instructed the RO to notify the veteran that any 
evidence relating to enrollment at Cleveland State University 
(CSU) since January 2000, enrollment certification, CSU 
transcripts from January 2000, especially any reflecting a 
2.0 grade point average, approval of any vocational 
rehabilitation program by the Cleveland Vocational 
Rehabilitation & Counseling (VR&C) Division, and information 
reflecting contact with VR&C Division regarding his 
vocational rehabilitation program was pertinent evidence.  

The Board notes that, VA regulations require that a 
supplemental statement of the case (SSOC) be furnished to the 
appellant if, after the last statement of the case (SOC) or 
SSOC was issued, additional pertinent evidence is received.  
38 C.F.R. § 19.31 (2003).  In the present case, the record 
shows that additional evidence relative to the reinstatement 
claim has been associated with his claims file, pursuant to 
the Board's June 2003 remand and since the August 2001 SOC 
was issued.  The additional evidence includes a copy of the 
veteran's unofficial transcript from CSU, which was faxed 
directly from CSU to the RO in September 2003.  The veteran's 
complete CSU transcript is evidence pertaining to the 
veteran's eligibility for reinstatement and, therefore, is 
"pertinent" to the claim on appeal.  A remand of the case 
is therefore required to comply with 38 C.F.R. § 19.31 (2003) 
(appellant has the right to have that additional evidence 
reviewed by the RO in the first instance unless he waives 
such consideration in writing).

The Board lastly notes that, after the veteran received the 
September 2003 rating decision that denied a claim of 
entitlement to an increased rating for cluster headaches, the 
veteran voiced his disagreement with the denial.  Evidence of 
record reflects that the veteran submitted what amounts to a 
NOD in October 2003, voicing disagreement with the denial of 
an increased rating.  Nevertheless, a SOC has not been 
issued.  In situations such as this, where the veteran has 
filed a NOD, but no SOC has been issued, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board should remand the matter to the RO for the issuance 
of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are 
fully complied with and satisfied to 
the extent required by law.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran should 
be specifically told of what is yet 
required of him to substantiate his 
claim for reinstatement, and of the 
information or evidence that VA will 
yet obtain with respect to his 
claim.  38 C.F.R. § 3.159 (2003).  
He should be specifically informed 
that he should submit any evidence 
in his possession that pertains to 
the claim on appeal.  Id.

2.  The RO should re-examine the 
issue of entitlement to an increased 
rating for cluster headaches.  If no 
additional development is required, 
or when it is completed, the RO 
should prepare a SOC in accordance 
with 38 C.F.R. § 19.29 (2003), 
unless the matter is resolved by 
granting the benefit sought, or by 
the veteran's withdrawal of the NOD.  
If, and only if, the veteran files a 
timely substantive appeal, the issue 
of entitlement to an increased 
rating for cluster headaches should 
be returned to the Board.

3.  After complying with the notice 
and duty-to-assist provisions of the 
VCAA regulations, the RO should 
address the claim on appeal.  If the 
benefit sought remains denied, a 
SSOC should be issued.  The SSOC 
should contain, among other things, 
a summary of the evidence received 
since the SOC was issued in August 
2001.  38 C.F.R. § 19.31 (2003).  
The veteran should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on these claims in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

